Cobb, J.
Hollowing the ruling made in Kimball v. Williams, 108 Ga. 812, and the cases therein cited, and which was followed in Wheeler v. Worley, 110 Ga. 513, in Collins v. Carr, 111 Ga. 867, in Long v. Harrison, 111 Ga. 884, and again in City of Fitzgerald v. Bank, 113 Ga. 1151, where issues raised by the levy of an execution and an illegality thereto were submitted to the determination of the trial judge upon an agreed statement of facts, and he rendered a judgment sustaining the illegality, a bill of exceptions sued out by the losing party, which attempts to assign error upon such judgment only in these words: “to which said judgment defendant excepted and now excepts and assigns the same as error,” does not contain an assignment of error sufficiently specific to authorize this court to determine whether the judge did or did not err in rendering Hie judgment sustaining the illegality.

Writ of error dismissed.


All the Justices concurring, except Lumpkin, P. J,t absent.